Gilbert, J.,
dissenting. No arrest had been made, and no effort had been made to collect the tax by execution. In fact the petitioner had in no way been molested. The allegations are that unless the tax is paid the law will be enforced. The court, in my opinion, did not err in sustaining the demurrer to the petition. See the dissenting opinion in City of Waycross v. Bell, 169 Ga. at p. 62 (supra); Bowden v. Georgia Public Service Commission, 170 Ga. 505 (153 S. E. 42); Walden v. Sellers, 174 Ga. 774 (163 S. E. 897).